              Case 1:19-cv-03194 Document 1 Filed 10/24/19 Page 1 of 5


                         IN THE UNITED STATES DISTRICT COURT
                             OF THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                       )
111 East 18th Street, 13th Floor                     )
New York, NY 10003                                   )
                                                     )
        Plaintiff,                                   )         Case No. 1:19-cv-3194
                                                     )
        v.                                           )
                                                     )
U.S. DEPARTMENT OF JUSTICE,                          )
950 Pennsylvania Ave NW                              )
Washington, D.C. 20530                               )
                                                     )
        Defendant.                                   )

                                           COMPLAINT

        1.   Plaintiff, BUZZFEED INC., brings this Freedom of Information Act suit to force

Defendant U.S. DEPARTMENT OF JUSTICE to produce records regarding U.S. v. Khanani

(S.D. Fla. 2017), a case in which infamous money launderer Altaf Khanani was charged with

fourteen counts of laundering money for terrorist groups and drug traffickers, but allowed to

plead guilty to a single count.

                                            PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA request

at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                  JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
              Case 1:19-cv-03194 Document 1 Filed 10/24/19 Page 2 of 5


                                           BACKGROUND

       6.        Altaf Khanani is a convicted money launderer who was involved in moving

money for terrorist groups and criminal gangs.

       7.        Khanani’s various criminal activities and his trial have been reported by

international and national news outlets throughout the years. Linton Besser, Catching the Money

Man,         Australian         Broadcasting        Corporation       (February         15,         2018),

https://www.abc.net.au/news/2018-02-05/the-billion-dollar-bust/9383890.           Khurram Husain,

Khanani       Gets      68      Months     in     U.S.   Prison,      Dawn,    (April         4,    2017),

https://www.dawn.com/news/1324717.              Samuel Rubenfeld, U.S. Puts Sanctions on Money-

Laundering          Organization,    The        Washington    Post,       (November      12,        2015),

https://blogs.wsj.com/riskandcompliance/2015/11/12/u-s-puts-sanctions-on-money-laundering-

organization/.

       8.        In November 2015, the U.S. Department of Treasury’s Office of Foreign Assets

Control sanctioned the Khanani Money Laundering Organization (MLO).

       9.        Acting Under Secretary for Terrorism and Financial Intelligence Adam J. Szubin

claimed that “[t]he Khanani Money Laundering Organization exploits its relationships with

financial institutions to funnel billions of dollars across the globe on behalf of terrorists, drug

traffickers, and criminal organizations.” Press Release, U.S. Dep’t of Treasury, Treasury

Sanctions     the     Khanani    Money     Laundering     Organization,     (November         12,   2015),

https://www.treasury.gov/press-center/press-releases/Pages/jl0265.aspx.

       10.       In September 2015, Khanani was arrested by the U.S. Drug Enforcement

Administration (DEA).

       11.       DEA Miami Field Division Special Agent in Charge, Adolphus P Wright, stated,

“The DEA’s arrest of Khanani, who is a major international money launderer for multiple


                                                   -2-
             Case 1:19-cv-03194 Document 1 Filed 10/24/19 Page 3 of 5


transactional criminal organizations as well as designated terrorist groups across the globe, and

the Treasury’s designation of his money laundering organizations today, reiterates the U.S.

government’s commitment to targeting the world’s top criminals, including those who blur the

line between drug trafficking, terrorism, and organized crime.” Id.

       12.     Khanani was initially charged with money laundering in a 14-count indictment,

each carrying a 20-year jail term with a $250,000 fine.

       13.     The government agreed to a plea deal with Khanani for a single count.

                               JULY 25, 2019, FOIA REQUEST

       14.     On July 25, 2019, BUZZFEED submitted a FOIA request to Executive Office of

U.S. Attorneys, a component of DOJ, for a copy of the case file for U.S. v. Khanani, (S.D. Fla.

2017). BUZZFEED also sought “any and all communications, including but not limited to

emails, letters, memoranda (in draft and final form), that former United States Attorneys for the

Southern District of Florida Benjamin G. Greenberg and Wifredo A. Ferrer sent, received,

signed, or wrote, relating or referring to the case” as well as “any and all communications,

including but not limited to emails, letters, memoranda (in draft and final form), SDFL Assistant

United States Attorneys Bruce Brown, Paul Schwartz, and Richard O.I. Brown sent, received,

signed, wrote, relating or referring to the Khanani case.” Exhibit A.

       15.     On August 5, 2019, DOJ acknowledged receipt of the request and assigned

tracking number 2019-003947 to the matter. Exhibit B.

       16.     In the same letter, DOJ denied the request in its entirety claiming that “records

pertaining to a third party generally cannot be released absent express authorization and consent

of the third party.” 5 U.S.C. § 552a. Exhibit B.

       17.     DOJ added that the remaining records are also “generally exempt” from

disclosure pursuant to 5 U.S.C. § 552(b)(6), and b(7)(C). Exhibit B.


                                               -3-
              Case 1:19-cv-03194 Document 1 Filed 10/24/19 Page 4 of 5


       18.     On August 12, 2019, BUZZFEED appealed the denial of its FOIA request.

Exhibit C.

       19.     On September 17, 2019, DOJ assigned reference number DOJ-AP-2019-006316

to the matter and affirmed the denial. Exhibit D.

       20.     As the date of this filing, DOJ has produced no records responsive to the request.

       21.     Khanani’s alleged criminal activities are already publicly known, which severely

limits whatever privacy interests he may have.

       22.     There is a significant over-riding public interest in understanding how DOJ

prosecuted the case.

                           COUNT I – DOJ’S FOIA VIOLATION

       23.     The above paragraphs are incorporated herein.

       24.     DOJ is a federal agency and is subject to FOIA.

       25.     The requested records are not exempt under FOIA.

       26.     DOJ has refused to produce the requested materials.

WHEREFORE, BUZZFEED asks the Court to:

       i.      declare that Defendant have violated FOIA;

       ii.     order Defendant to conduct a reasonable search for records and to produce the

               requested records;

       iii.    enjoin Defendant from withholding non-exempt public records under FOIA;

       iv.     award Plaintiff attorneys’ fees and costs;

       v.      award such other relief the Court considers appropriate.




                                                 -4-
            Case 1:19-cv-03194 Document 1 Filed 10/24/19 Page 5 of 5




Dated: October 24, 2019



                                            RESPECTFULLY SUBMITTED,

                                            /s/ Matthew V. Topic______

                                            Attorney for Plaintiff

                                            Matthew Topic, IL0037
                                            Joshua Burday, IL0042
                                            Merrick Wayne, IL 0058
                                            LOEVY & LOEVY
                                            311 North Aberdeen, 3rd Floor
                                            Chicago, IL 60607
                                            312-243-5900
                                            foia@loevy.com




                                      -5-
